Citation Nr: 9904794	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for multiple eye 
disabilities, including conjunctivitis, refractive ametropia, 
blepharoptosis, glaucoma, cataracts, and bilateral liquid 
siderosis of vitreous and vitreous detachment.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

The appeal of the veteran's claim of entitlement to service 
connection for multiple eye disabilities, including 
conjunctivitis, refractive ametropia, blepharoptosis, 
glaucoma, cataracts, and bilateral liquid siderosis of 
vitreous and vitreous detachment, arises from the May 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denying that 
claim.  

The appeal of the veteran's claim of entitlement to a total 
disability rating based on individual unemployability arises 
from the June 1997 RO rating decision denying that claim.  


FINDINGS OF FACT

1.  Refractive ametropia, a refractive error of the eyes, is 
a developmental disorder and not an acquired one, and is 
therefore not a disability for compensation purposes.

2.  The veteran has not submitted competent (medical) 
evidence linking claimed conjunctivitis, blepharoptosis, 
glaucoma, cataracts, bilateral liquid siderosis of vitreous, 
or vitreous detachment to his period of service or to 
inservice conjunctivitis, and has not shown continuity of any 
of these disorders from service until the present time.  

3.  The veteran's service-connected left knee chondromalacia 
does not preclude him from engaging in substantially 
gainfully employment.


CONCLUSIONS OF LAW

1.  Service connection for refractive ametropia is denied as 
a matter of law. 38 U.S.C.A. § 1110, 5107 (West 1991); 38 
C.F.R. § 3.303(c) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, or vitreous detachment. 38 U.S.C.A. 
§ 5107(a) (West 1991). 

3. The veteran is not unemployable solely as a result of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1962 to 
December 1964.

1.  Service Connection for Multiple Eye Disabilities

1.  a.  Factual Background

At the veteran's September 1962 pre-induction examination, 
his visual acuity was 20/20 in both eyes, and no eye 
disability was diagnosed.  

In service in June 1963 the veteran was treated for 
complaints of inflammation of the eyelids for the prior year, 
with the eyes not involved.  He reported a previous 
prescription of unknown drops without benefit.  Objectively, 
there was no eye ulcers and no true conjunctivitis.  The 
examiner assessed eczematous, erythematous margins of the 
eyelids, and prescribed an ointment for the lid margins.  

In service in April 1964 the veteran was treated for 
complaints of eye soreness and a report of trauma to the 
right eye.  The examiner diagnosed and treated him for 
bilateral conjunctivitis. 

At a September 1964 service separation examination normal 
eyes were assessed, with 20/20 uncorrected distance vision 
bilaterally.  However, in a September 1964 report of medical 
history, the veteran reported eye trouble, and the physician 
noted that the veteran had seborrhea sicca.  

At an additional service separation examination in November 
1964, inclusive of an orthopedic consultation, normal eyes 
were assessed.  The veteran reported in a November 1964 
report of medical history a history of eye trouble.  

The first post-service medical records within the claims file 
of conditions of the eyes are VA outpatient treatment records 
in 1988 and 1989 showing treatment for complaints of itchy, 
congested, watery eyes, worse in the summer.  Possible 
allergies or glaucoma was suspected.  The veteran reported 
improvement with use of drops.  

In a February 1993 letter, S. Silverman, M.D., informed that 
he had given the veteran a routine eye examination in 1984 
and had then found the veteran's corrected visual acuity to 
be 20/20 in each eye, with reading glasses required.  The 
physician found no other eye pathology at that examination.  
The physician had examined the veteran again in November 1992 
for complaints of soreness in both eyes, with corrected 
visual acuity then 20/20 in the right eye and 20/40 in the 
left.  The physician then found chronic blepharitis, for 
which he prescribed lid scrubs and antibiotic ointment.  
Pressure in both eyes was then noted to be slightly elevated.  

At a February 1993 VA eye examination, the examiner assessed 
refractive ametropia of myopia, astigmatism, and presbyopia; 
bilateral conjunctivitis, most likely allergic in nature; 
bilateral liquid syneresis of the vitreous; and posterior 
vitreous detachment.  No other eye disabilities were 
identified.  Macula were clear and vessels were consistent 
with the veteran's stated age of 53 years.  

In a March 1993 letter, S. J. Faigenbaum, M.D., F.A.C.S., 
informed that he had examined the veteran in February 1992, 
with a reported history of glaucoma and cataracts in the left 
eye.  Objectively, uncorrected visual acuity was 20/40 in the 
right eye and 20/200 in the left; corrected visual acuity was 
a crisp 20/20 in the right and 20/40 best acuity in the left.  
Near acuity in the left was correctable to J1.  Intraocular 
pressure was 20.5 millimeters of mercury.  Extraocular 
motility was full.  Pupillary examination was normal.  Color 
vision was normal.  Visual fields were normal by 
confrontation.  Slit lamp examination showed 3+ nuclear 
sclerosis of the crystalline lens in the left eye.  There was 
some slight asymmetry in the cup to disc ratio on dilated 
fundus examination.  The examiner assessed a mild nuclear 
sclerotic cataract in the left eye and a history of glaucoma. 
The optic nerve heads looked essentially within normal limits 
aside from the asymmetry.  The veteran was not on medication. 

At a September 1993 RO personal hearing, the veteran 
testified that in service between 1962 and 1964 while 
stationed in Germany he was with a combat engineering outfit, 
and rode in long caravans of approximately 100 trucks through 
unpaved tank trails for hours at a time without the benefit 
of goggles, and was exposed to much dust, resulting in red, 
watery, teary eyes.  He testified that in service upon 
returning from the field he had gone to an eye doctor in 
Germany who assessed a problem with the eyes and had given 
him a salve to treat them.  He testified that he had not 
sought professional medical care for his eyes while in 
service.  He added that he also had not sought treatment for 
his eyes while in Army Reserves from 1964 to 1968.  He 
testified that thereafter his eye condition occasionally 
improved but never completely disappeared, and has bothered 
him since that time, with redness around the eyes and slight 
itchiness.  He testified that in 1970 while working for the 
FBI as a fingerprint examiner he tested positive for 
glaucoma.  He testified that he was referred to an eye doctor 
at that time, and the eye doctor prescribed three different 
medications, with only one medication to be taken at any 
given time, depending on the severity of the condition.  He 
testified that in 1983 he began to develop other problems 
with his eyes.  He added that he was not currently receiving 
professional medical care for his eye disabilities, but added 
that he was using eye drops that had been given to him by a 
physician.  He testified that he had received some VA 
treatment for his eyes, including eye tests and eye drops, 
but that approximately 1 1/2 years before the hearing he had 
been informed by the VA that he was not entitled to receive 
treatment for his eye disabilities because he was not service 
connected for them.  He testified that a treating private 
physician, Dr. Faigenbaum, had informed him that he needed a 
cataract operation.  

At a February 1997 VA eyes examination for compensation 
purposes, the veteran reported a history of a cataract 
extraction in both eyes and a Yag capsulotomy in the left 
eye.  He denied diplopia.  Objectively, corrected visual 
acuity was 20/20 in both eyes.  Peripheral fields were full 
to confrontation in both eyes, and extraocular muscle 
movements were full.  The pupil of the right eye was 
irregular, but that of the left was round and slightly 
reactive to light.  There was no afferent pupillary defect.  
There was scuffing along the lid margins, but the corneas 
were clear in both eyes, with anterior trace cell and flare 
in the anterior chamber of each.  Applanation pressures were 
24 millimeters of mercury in the right and 21 in the left.  
Cup-to-disc ratio was 0.4 in the right eye and 0.5 in the 
left.  The macula was normal in the right eye but showed an 
epiretinal membrane in the left.  The examiner diagnosed 
pseudoaphakia in both eyes, mild uveitis, and epiretinal 
membrane in the left eye.  The examiner assessed that there 
was no current eye disorder found that was related to the 
conjunctivitis diagnosed in June 1963.  

1.  b.  Analysis

At a September 1993 RO personal hearing, the veteran's 
representative informed that the veteran was claiming service 
connection for multiple eye disabilities including 
conjunctivitis, refractive ametropia, blepharoptosis, 
glaucoma, cataracts, bilateral liquid siderosis of vitreous, 
and vitreous detachment.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  A disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

As an initial matter, the Board notes that the veteran's 
claimed refractive ametropia is a refractive error of the eye 
and as such is a condition for which service connection 
cannot be afforded.  38 C.F.R. § 3.303(c) (1998).  

The conjunctivitis diagnosed in service has not been shown by 
medical evidence to have been chronic or otherwise to have 
persisted post service and until the present time.  The VA 
examiner at the February 1997 VA examination for compensation 
purposes assessed that the veteran had no current eye 
disorder related to the veteran's inservice conjunctivitis.  
The veteran has presented no medical evidence causally 
linking his period of service or his inservice conjunctivitis 
to any of his other claimed conditions of the eyes.  
Accordingly, absent cognizable (medical) evidence causally 
linking conjunctivitis, blepharoptosis, glaucoma, cataracts, 
bilateral liquid siderosis of vitreous, or vitreous 
detachment to conjunctivitis in service or otherwise linking 
any of those conditions to the veteran's period of service, 
the veteran's claim for service connection for 
conjunctivitis, blepharoptosis, glaucoma, cataracts, 
bilateral liquid siderosis of vitreous, and vitreous 
detachment must be denied as not well grounded. 

Continuity of symptomatology also has not been shown for any 
of the claimed eye disorders from the veteran's period of 
service until the present time.  See Savage.

The Board notes the veteran's testimony to the effect that 
his current eye conditions resulted from service.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  In the present case, the 
veteran's evidentiary assertions as to a link between service 
or inservice exposure to harsh atmospheric conditions or 
inservice conjunctivitis, and any of his claimed current eye 
disorders are beyond his competence.  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  "Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by [the] 
Court."  Hyder v. Derwinski, 1 Vet.App. 221, 225 (1991).

Accordingly in the absence of cognizable medical evidence of 
a causal link between the veteran's period of service or 
inservice conjunctivitis and a current eye disorder, the 
veteran's claims for service connection for conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, and vitreous detachment must be denied 
as not well grounded.  Caluza; Tidwell.  The veteran's claim 
for service connection for conjunctivitis is also not well 
grounded based on the absence of continuity of symptomatology 
from the veteran's period of service until the present time.  
38 C.F.R. § 3.303; Savage.  



The Board notes that while the veteran has reported receiving 
Social Security disability beginning in 1988 on the basis of 
his leg disabilities, the Board does not find that medical 
evidence supportive of that decision would be in any way 
determinative of issues of service connection for eye 
disabilities, because that Social Security determination was 
not reported to have been based upon any disability of the 
veteran's eyes. 


2.  Total Disability Evaluation Based on Unemployability

2.  a.  Factual Background

The veteran was service-connected for a left knee condition 
in an April 1965 RO rating decision, based on findings of a 
knee condition beginning in service in October 1964, with 
persistence thereafter, involving pain and crepitation. 

In the most recent RO rating decision on the issue in 
December 1998, an increase from the 30 percent rating then 
assigned was denied for chondromalacia of the left knee.  The 
veteran is only service-connected for chondromalacia of the 
left knee, and for no other diseases or injuries.  

VA outpatient treatment records post service include records 
of treatment for the veteran's left knee condition, including 
for limitation of movement of the knee, with dislocation of 
the patella, with difficulty walking and pain on use.  Use of 
a cane and/or a knee brace were noted in various treatment 
records, with use of both noted in later records.  Pain, 
tracking difficulties of the patella, and crepitation were 
noted upon outpatient treatment examinations. A shortening of 
the right leg due to a comminuted fracture of the right femur 
was also noted, resulting from an automobile accident post 
service, with stiffness and limitation in range of motion of 
the right knee.



At a September 1993 RO personal hearing, the veteran informed 
that he was being treated at a VA medical facility for his 
left knee, with pain medication administered and consultation 
about the possibility of arthroscopic surgery.  He testified 
that he used a brace to prevent dislocation of the knee, and 
also used a cane for the left knee.  He explained that when 
the knee dislocated he would fall, and the knee cap would 
have to be forced back into position, with much swelling 
resulting from the dislocation, necessitating draining of the 
knee and sometimes casting for three weeks.  He testified 
that the knee had dislocated approximately ten times, and had 
been casted twice.  He testified that he worked for the FBI 
around 1970 for a year and three or four months, as a 
fingerprint examiner.  He testified that he thereafter worked 
for the United States Capitol Police for seven years until 
September 1978, ceasing that work because of an automobile 
accident in which he injured his right leg.  As a result of 
the injury, his right leg became 1 1/2 inches shorter than the 
left, and the right leg would only flex half way.  He 
testified that he was thereafter employed in other law-
enforcement positions.  He added that he had been out of work 
for approximately six months.  

At a December 1993 VA examination of the veteran's joints for 
compensation purposes, the veteran reported suffering a 
dislocation injury to his left knee in service, with casting 
in service, and intermittent dislocations thereafter.  The 
veteran informed that approximately four years prior to the 
current examination, he was issued a rigid upright knee brace 
at a VA facility.  He informed that he currently took 
Darvocet on an as-needed basis for knee discomfort.  He 
reported that in the prior two years he has used a cane to 
help take pressure off the left knee.  Objectively, the 
veteran demonstrated an obvious antalgic gait on the left, 
with difficulty both ambulating and transferring, and 
ambulating with a straight leg cane.  While visual inspection 
revealed no obvious knee deformity, upon standing there was 
an approximately 15 degree valgus deformity of left knee 
alignment.  Range of motion was full, but there was 
significant crepitus of the joint upon range of motion.  
Patellar dislocation and apprehension signs were markedly 
positive.  Despite marked baseline valgus deformity, no 
medial or lateral ligamentous instability was found.  
Anterior drawer sign was negative, but Lachman test and pivot 
shift test were positive.  The left quadriceps was somewhat 
atrophic and five centimeters less in circumference than the 
right.  Left quadriceps muscle strength was 4+/5.  X-rays of 
the knee demonstrated no bone or joint pathology.  The 
examiner diagnosed severe chondromalacia of the left knee, 
and history of left knee dislocation with probable torn left 
anterior cruciate ligament and resulting instability.  

At a July 1996 private orthopedic consultation, the examiner 
noted a history of residuals of fracture of the right femur 
from an automobile accident in 1977, with current 1 to 1 1/2 
inches shortening of the right leg, and recurrent 
dislocations laterally of the left patella.  The right leg 
was noted to have healed with some anterior angulation and 
some external rotation.  The veteran complained of 
difficulties with each leg, including recurrent left knee 
dislocations, greatly impairing his ability to function on 
his feet for prolonged periods. 

At an April 1998 RO hearing, the veteran testified that he 
last worked full time as a security guard for a life 
insurance company in approximately September 1992.  He 
testified that since that time he had worked part-time for 
approximately one week in 1996 or 1997 driving a van to 
transport disabled persons, but could not continue with that 
work because the office was on the second floor and the trips 
up and down the stairs from the van each day was too 
demanding on his knee.  He testified that he had tried to 
obtain employment, including applications to the State of New 
Jersey, but was informed for the majority of these that there 
was a hiring freeze for that state government at that time.  
He testified that he had also applied for State of New Jersey 
vocational rehabilitation, and though he had been qualified 
for rehabilitation, he had not attended any schooling or 
training for rehabilitation.  He testified that the 
rehabilitation services had suggested that he attempt work 
outside law enforcement, including hotel security or as a 
limousine driver.  However, he testified, in effect, that he 
had not pursued these options beyond the brief work as a 
disability van driver in 1996 or 1997.  He testified that at 
home he had someone come in to clean the house because he 
could not, and had his eldest son cut the grass for him.  He 
explained that he had other disabilities including back 
problems that prevent him from doing housework.  He added 
that the outside of his property was deteriorating for want 
of care.  He testified that during the day he runs errands 
and performs volunteer work, including for baseball and 
basketball programs, including making telephone calls to 
assist those programs.   The veteran also testified that in 
August 1977 while employed with the United States Capital 
Police Force he suffered an automobile accident resulting in 
a comminuted fracture of the right leg, leaving the right leg 
two inches shorter than the left.  He testified that since 
that time he had developed a back problem resulting from 
uneven walking, with onset of the back problem approximately 
four or five years after the accident.   He testified that he 
since that time had retired on disability from the United 
States Capital Police.  He testified that he also applied for 
Social Security disability in 1988, with disability 
entitlement approved on appeal based on his inability to find 
substantial gainful work due to his leg conditions.  He 
testified that he was currently receiving VA treatment for 
his leg conditions.  He testified that he believed he could 
work at a desk job but had not been given the opportunity.  
He explained that he had a high school education, and though 
he did not have a college education he had a significant 
amount of training in law enforcement.  He testified that he 
last tried to pursue VA vocational rehabilitation 
approximately three years prior, but that at each such 
attempt something inevitably happened to prevent the 
rehabilitation.  He added that he believed on that prior 
occasion he was precluded because he was then not rated 30 
percent disabled for his service-connected condition.  

At a September 1998 VA general examination for compensation 
purposes, the veteran's history of a left knee condition 
dating from service and a fracture of the right femur post 
service were noted.  Also noted were a history of spastic 
colon or irritable bowel syndrome, with abdominal cramps and 
diarrhea generally associated with meals.  Also noted were 
removal of the spleen following a post-service automobile 
accident in 1977, and a gallbladder problem, with a 
cholecystectomy performed by laparoscopy in 1995.  

At a November 1998 VA examination of the veteran's left knee 
for compensation purposes, the veteran's history of left knee 
dislocation for many years following injury in service was 
noted.  The veteran reported last experiencing a dislocation 
five or six years ago, adding that the dislocations always 
occurred laterally.  The veteran wore a metal-side-bar brace 
on the left knee to prevent patellar dislocation.  He 
described his current left knee pain as stiffness.  There was 
no history of left knee buckling except upon dislocation.  
The veteran walked with a straight cane but reported being 
able to walk without it as well.  He reported that he could 
not perform his former work as a police officer because of 
the physical exercise required, but could perform less 
strenuous guard work.  He reported being able to walk for up 
to 1/2 mile using a cane.  Objectively, left knee range of 
motion was from zero to 140 degrees actively with no pain.  
There was no warmth or effusion over the knee.  However, 
there were patellofemoral signs and symptoms with a positive 
patellar grinding test.  Ligaments testing was normal and 
there were no meniscal signs.  Medial and lateral movement of 
the patella was limited due to anticipation of dislocation 
with anticipation of associated pain.  The left quadriceps 
strength was 4/5, with limitation due to pain and weakness.  
The examiner assessed, in pertinent part, history of an old 
twisting injury of the left knee, patellofemoral syndrome of 
the left knee, and history of chronic left patellar 
dislocation with brace worn to prevent further dislocation.   
The examiner proffered an opinion that the veteran could 
perform desk work or work including as a security guard where 
only limited physical exertion was required.  The examiner 
noted that with the veteran's disabilities of both legs, work 
as a police officer would not be suitable.  

2.  b.  Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected chondromalacia of the 
left knee is so disabling as to preclude substantially 
gainful employment; this implies a higher level of disability 
than is reflected in his current rating.  See Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the issues decided herein has been obtained.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).

In this case, the veteran's chondromalacia of the left knee 
is his only service-connected disability, and is rated 30 
percent disabling.  Thus, he does not meet the percentage 
requirements for a total rating based on individual 
unemployability.  38 C.F.R. §§ 3.340, 4.16.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The remaining question is thus whether the evidence 
establishes that a total rating based on individual 
unemployability is warranted on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Here, the 
evidence does not show that the veteran's chondromalacia of 
the left knee results in such marked interference with 
employment as to render the veteran unemployable.  Further, 
frequent periods of hospitalization due to that service-
connected disability have neither been alleged nor shown by 
medical evidence.    

As was determined by the examiner at the veteran's most 
recent VA evaluation of his left knee disability in November 
1998, while the veteran's orthopedic conditions, including 
his chondromalacia of the left knee, preclude him from the 
physically demanding work of a police officer, they do not 
preclude more sedentary occupations including desk work or 
work as a security guard.  The veteran himself at his April 
1998 RO hearing conceded that even though he had multiple 
physical problems, he would still be capable of performing 
work at a desk if such work could be obtained.  The veteran 
further conceded that his physical problems were not limited 
to his left knee, but also included difficulties status post 
his right femur fracture post service in 1977, and back 
problems.  The veteran reported having made some attempts at 
obtaining work, but conceded that he had not recently 
followed up with preliminary requests to enter vocational 
rehabilitation programs.  He noted that he had a high school 
education and though he did not attend college he had 
completed a significant amount of training in law 
enforcement.  

A grant of a total disability rating based on unemployability 
due to service connected disabilities under 38 C.F.R. § 3.321 
is reserved for those exceptional cases where the regular 
rating code becomes inapplicable in light of the injustice 
that would result based on the exigent situations created by 
the service-connected disabilities.  See 38 C.F.R. 
§ 3.321(b).  While the veteran has submitted into the record 
multiple letters of rejection from prospective employers, the 
veteran has not established that he is precluded from 
substantially gainful employment, much less that he is so 
precluded solely because of his service-connected left knee 
chondromalacia.  Taken as a whole, medical findings, 
submitted evidence, and the veteran's own statements and 
testimony do not present such an exceptional or unusual 
disability picture as to warrant a total disability rating 
based on unemployability on an extraschedular basis.  38 
C.F.R. § 3.321(b)(1).  The record does not establish that the 
veteran's service connected disability, by itself, has 
created such an exceptional or unusual disability picture as 
to limit employment in a manner not reflected in the 
respective rating code, so as to preclude the application of 
regular schedular rating standards.  Hence the schedular 
evaluation is applicable.  See 38 C.F.R. Part 4. 

Accordingly, because the veteran does not meet the percentage 
requirements for a total rating based on individual 
unemployability under 38 C.F.R. §§ 3.340, 4.16, and the 
preponderance of the evidence is against the grant of a total 
disability rating based on individual unemployability due 
solely to service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1), the benefit-of-the-doubt doctrine 
does not apply, and an action in favor of the claim is not in 
order.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

The Board notes that while the veteran has reported receiving 
Social Security disability beginning in 1988, the Board does 
not find that medical evidence supportive of that decision 
over ten years ago would be in any way determinative of the 
veteran's capacity for further employment due to his service-
connected left knee disability at the present time.  


ORDER

1.  Entitlement to service connection for ametropia is 
denied.

2. Entitlement to service connection for conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, and vitreous detachment is denied as 
not well grounded.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

